DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 21 is a method of producing fluid foam, which lacks unity of invention because even though the invention of claims 1, 2, and 4-20 and the invention of claim 21 require the technical features of a container, a fluid, and fluid foam, these technical features are not special technical features as they do not make a contribution over the prior art in view of Ait Bouziad et al. (WO 2014/096183, hereinafter Bouziad), which discloses at least these features.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, the rejections of claim 2 under 35 USC 112(a) and claims 2 and 19 under 35 USC 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (WO 2014/096183, hereinafter Bouziad) in view of Goodwin et al. (US PGPub 2013/0101982, hereinafter Goodwin) and Dollner et al. (US PGPub 2016/0367071, hereinafter Dollner, cited as a translation of DE 102013224786, published 12 March 2015).
Regarding claim 1, Bouziad discloses a device for producing fluid foam comprising:

a foaming tool (inner cylinder 3) being rotatable in the inner volume of the container (page 12, lines 16-17),
such that the texture and the porosity of the fluid foam obtained are provided by shear energy coming from Couette Flow effect (figure 3, lines 10-23) and depend on the dimension of the foaming tool with respect to the inner volume of the container (page 3, lines 28-29, “distance between the two boundary plates”), on the location of the foaming tool from the bottom of the container (page 3, lines 28-29, “distance between the two boundary plates”) and on the rotation speed of the foaming tool (page 3, line 30, “velocity of the moving boundary plate”).
Bouziad suggests a control unit for the apparatus (page 5, lines 15-22), but is silent to a control unit configured to form the first and second textures of foam as recited.  Goodwin teaches a mixing device having a control unit configured to adjust the vertical height, speed, tilt, and lateral position of a tool (paragraph 0096).  Given that the controller of Goodwin is capable of adjusting the speed (and is designed to adjust the speed), it is deemed to be fully capable (i.e. configured to) produce different textures of foam by rotating at different speeds, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Bouziad with the controller of Goodwin for the purpose of adjusting the tool to achieve a desired mixing result (Goodwin: paragraph 0096).  It would have further been obvious to include such a controller in view of the 
Bouziad is silent to the controlling the height of the fluid within the container as recited.  Dollner teaches a mixing device in which a pump (figure 5, pump 19) feeding milk into the device (within stator 1) is controlled by a controller (regulating unit 17).  Because the controller is capable of controlling how much milk is fed into the device, it is thus able to control the height of the milk within the device and deemed to be fully capable of (i.e. configured to) control the height within the claimed range.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Bouziad with the control of Dollner for the purpose of producing a desired amount of foamed milk.
Regarding claims 5 and 19, Bouziad teaches the foaming tool rotating in the container at a speed between 1000 and 15,000 rpm (page 14, lines 24-25), which encompasses the claimed ranges of 2500-4000 rpm and 3500 and 4000 rpm.  One of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the rotation speeds taught by Bouziad overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  See In re Peterson, 65 USPQ2d 1379 (CAFC 2003) and MPEP 2144.05.  It is noted that, because the device of Bouziad is fully capable of performing the functional limitations of the recited speeds, the claims are met.
Regarding claim 6, Bouziad discloses the foaming tool (figure 4, inner cylinder 3) is arranged either centered (see center axis in figure 4) or offset with respect to the center of the inner volume of the container (outer cylinder 2).
Regarding claim 7, Bouziad discloses a driving unit (figure 4, motor 8) configured to drive in rotation the foaming tool (inner cylinder 3) inside the container (outer cylinder 2).
Regarding claim 8, Bouziad discloses the driving unit comprising a motor (figure 4, motor 8) mechanically coupled (via shaft 9) to the foaming tool (inner cylinder 3) to entrain the tool in rotation.
Regarding claim 9, Bouziad discloses the driving unit being configured to generate a magnetic field in response to which the foaming tool is configured to rotate inside the container (page 8, lines 7-12).
Regarding claim 10, Bouziad discloses a control unit configured to control at least one parameter selected from the group consisting of the temperature of the fluid (page 9, lines 23-25 and 31-32).
Regarding claim 11, Bouziad discloses a heating unit (page 9, lines 23-25) configured to heat fluid inside the container.
Regarding claim 17, Bouziad discloses the container comprising the heating unit (page 9, lines 23-25 and 31-32).  Bouziad indicates that the heating unit can be integrated into one of the two cylinders.  Because one of the cylinders of Bouziad is the 
Regarding claim 20, Bouziad suggests a control unit for the apparatus (page 5, lines 15-22), but is silent to a control unit configured to control the parameters recited.  Goodwin teaches a mixing device having a control unit configured to adjust the vertical height, speed, tilt, and lateral position of a tool (paragraph 0096; lateral position would include the centering of the tool).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Bouziad with the controller of Goodwin for the purpose of adjusting the tool to achieve a desired mixing result (Goodwin: paragraph 0096).  It would have further been obvious to include such a controller in view of the teachings of Bouziad that the position of the tool within the container can be altered to change the properties of the produced milk foam (page 5, lines 15-22).
Claims 2, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (WO 2014/096183, hereinafter Bouziad) in view of Goodwin et al. (US PGPub 2013/0101982, hereinafter Goodwin) and Dollner et al. (US PGPub 2016/0367071, hereinafter Dollner, cited as a translation of DE 102013224786, published 12 March 2015), as applied to 1 above, and further in view of Blondel et al. (US PGPub 2011/0262606, hereinafter Blondel).
Regarding claim 2, Bouziad is silent to the dimension of the foaming tool as recited.  Blondel teaches a foaming tool (figure 3, tool 6) within a container (container 4) wherein the distance between the foaming tool and bottom of the container is between 0.025 and 0.5 of an inner diameter of the container (see figure 3).  To one of ordinary Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, the uses of both sizes of tools to froth milk in the respective references is evidence of similar operation between the two sizes.
Regarding claim 4, Bouziad discloses the inner shape of the container (figure 4, outer cylinder 2) is cylindrical (see figure 4) or frusto-conical, but is silent to the foaming tool being configured as a whisk or as a disc.  Blondel teaches a foaming tool (figures 2 and 4, tool 6 and 7) that is configured as a whisk (tool 7) or a disc (tool 6).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the tool of Blondel for that of Bouziad because the simple substitution of one known tool for another would have provided only the predictable result of producing foam in a liquid, as evidenced by the use of both tools in the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 14 and 15, Bouziad is silent to one or more disturbing elements as recited.  Blondel teaches a plurality of disturbing elements on the foaming tool which are configured as undulations (figure 1, tool 6 has undulations).  To one of ordinary skill KSR International Co. v. Teleflex Inc. (KSR), supra.  Although Blondel does not explicitly teach the depth of the undulations, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the undulation depth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of Bouziad and Blondel with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (WO 2014/096183, hereinafter Bouziad) in view of Goodwin et al. (US PGPub 2013/0101982, hereinafter Goodwin) and Dollner et al. (US PGPub 2016/0367071, hereinafter Dollner, cited as a translation of DE 102013224786, published 12 March 2015), as applied to 1 above, and further in view of Tsai (US PGPub 2012/0300575, hereinafter Tsai).
Regarding claims 12 and 13, Bouziad is silent to the apertures as recited.  Tsai teaches a frothing tool (figure 3, stirring disc 40A) having at least two apertures that are symmetrically arranged (holes 411A).  Because Tsai includes the structure of the apertures as recited, it is deemed to be able to perform the function recited in claim 12 relating to the suction compensation.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the disc of Tsai with its apertures for the element of Bouziad for the purpose of splitting bubbles in the liquid into foams to improve the taste of the mixed liquid (Tsai: paragraph 0036).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ait Ait Bouziad et al. (WO 2014/096183, hereinafter Bouziad) in view of Goodwin et al. (US PGPub 2013/0101982, hereinafter Goodwin) and Dollner et al. (US PGPub 2016/0367071, hereinafter Dollner, cited as a translation of DE 102013224786, published 12 March 2015), as applied to 1 above, and further in view of Glucksman et al. (US PGPub 2003/0198124, hereinafter Glucksman).
Regarding claim 1, Bouziad is silent to the distance between the bottom of the container and the foaming tool.  Glucksman teaches a foaming tool (figure 18) wherein the tool is held between 0.100 and 0.200 inches from the bottom of the container (paragraph 0062; 0.100-0.200 inches is approximately 2.5-5 mm, which is within the claimed range).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have positioned the foaming tool of .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ait Bouziad et al. (WO 2014/096183, hereinafter Bouziad) in view of Goodwin et al. (US PGPub 2013/0101982, hereinafter Goodwin) and Dollner et al. (US PGPub 2016/0367071, hereinafter Dollner, cited as a translation of DE 102013224786, published 12 March 2015), as applied to 1 above, and further in view of Green et al. (US PGPub 2008/0166463, hereinafter Green).
Regarding claim 18, Bouziad is silent to a whisk as recited.  Green teaches a frothing device in which the foaming tool is a whisk (figure 2, blades 240) that extends radially outward toward inner walls of the container (chamber 210), the whisk comprising a whisk diameter that is greater than half a diameter of the inner walls of the container (figure 2).  In the figure, the blades can be seen extending the full extent of the inner diameter, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the tool of Green for that of Bouziad because the simple substitution of one known tool for another would have provided only the predictable result of producing foam in a liquid, as evidenced by the use of both tools in the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

Response to Arguments
Applicant's arguments filed 02/05/2020 have been fully considered but they are not persuasive.
The Applicant argues that the controller of the prior art does not meet the standard for the language “configured to” form different textures of foam, indicating that the controller of Goodwin is merely capable of (i.e. “adapted to”) producing foam using the associated tool (remarks, page 9).  The Examiner respectfully disagrees.  According to the claims, the only aspect of the controller itself necessary for producing different textures of foam is the rotation of the associate tool at different speeds.  The controller of the prior art is configured to (i.e. designed to, made to, etc.) operate the associate tool at different speeds.  Therefore, by design, the controller would produce different textures of foam inherently by operating the tool at different speeds.  The only requirement on the controller itself in the claim is that it be designed to operate the device at different rotational speeds (broadly claimed as a first speed and a second, higher speed), which the controller of Goodwin clearly is (see rejection above).  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC C HOWELL/Primary Examiner, Art Unit 1774